As filed with the U.S. Securities and Exchange Commission on November 30, 2011. File Nos. 333-13601 811-07851 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 27 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 29 (X) FRANKLIN TEMPLETON FUND ALLOCATOR SERIES (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on December 19, 2011 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ]on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information of Franklin Templeton Multi-Asset Real Return Fund a series of the Registrant, and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities Act of 1933 and the Investment Company Act of 1940 PART A, PART B and PART C The Franklin Templeton Multi-Asset Real Return Fund prospectus, Statement of Additional Information (SAI) and Other Information is incorporated by reference filed by post-effective amendment no. 26 on September 14, 2011. Accession number 0001379491-11-000943. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of San Mateo and the State of California, on the 29th day of November, 2011. FRANKLIN TEMPLETON FUND ALLOCATOR SERIES (Registrant) By: /s/DAVID P. GOSS David P. Goss Vice President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Edward B. Jamieson* Edward B. Jamieson Chief Executive Officer-Investment Management Dated: November 29, 2011 Laura F. Fergerson* Laura F. Fergerson Chief Executive Officer-Finance and Administration Dated: November 29, 2011 Gaston Gardey* Gaston Gardey Chief Financial Officer and Chief Accounting Officer Dated: November 29, 2011 Harris J. Ashton* Harris J. Ashton Trustee Dated: November 29, 2011 Sam Ginn* Trustee Sam Ginn Dated: November 29, 2011 Edith E. Holiday* Trustee Edith E. Holiday Dated: November 29, 2011 Charles B. Johnson* Charles B. Johnson Trustee Dated: November 29, 2011 Gregory E. Johnson* Gregory E. Johnson Trustee Dated: November 29, 2011 J. Michael Luttig* J. Michael Luttig Trustee Dated: November 29, 2011 Frank A. Olson* Frank A. Olson Trustee Dated: November 29, 2011 Larry D. Thompson* Trustee Larry D. Thompson Dated: November 29, 2011 John B. Wilson* John B. Wilson Trustee Dated: November 29, 2011 *By: /s/DAVID P. GOSS David P. Goss, Attorney-in-Fact (Pursuant to Power of Attorney previously filed)
